

117 S2260 IS: To increase the maximum penalties for assaulting Federal officers by 50 percent.
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2260IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Hawley introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo increase the maximum penalties for assaulting Federal officers by 50 percent.1.Protecting law enforcement officers in the line of dutyChapter 7 of title 18, United States Code, is amended—(1)in section 111(b), by striking 20 years and inserting 30 years; and(2)in section 115(b)(1)(B)—(A)in clause (i), by striking 1 year and inserting 18 months;(B)in clause (ii), by striking 10 years and inserting 15 years;(C)in clause (iii), by striking 20 years and inserting 30 years; and(D)in clause (iv), by striking 30 years and inserting 45 years.